         

Exhibit 10.19
RESTRICTED STOCK UNIT AWARD AGREEMENT
The Shaw Group Inc.
2008 Omnibus Incentive Plan
     This Restricted Stock Unit Award Agreement (the “Agreement”) dated as of
Grant Date (the date as of which the Restricted Stock Units evidenced hereby
were awarded) is entered into between The Shaw Group Inc. (the “Company”) and
Recipient Name (the “Awardee”), pursuant to The Shaw Group Inc. 2008 Omnibus
Incentive Plan (as amended and restated from time to time, the “Plan”).
     THE PARTIES HERETO AGREE AS FOLLOWS:
1. Incorporation of Plan Provisions. The Award evidenced hereby is made under
and pursuant to the Plan, a copy of which is available from the Company’s
Secretary and incorporated herein by reference, and the Award is subject to all
of the provisions thereof. Capitalized terms used herein without definition
shall have the same meanings given such terms in the Plan. The Awardee
represents and warrants that he or she has read the Plan and is fully familiar
with all the terms and conditions of the Plan and agrees to be bound thereby.
2. Award of Restricted Stock Units. In consideration of the services performed
and to be performed by the Awardee, the Company hereby awards (the “Award”) to
the Awardee under the Plan a total of # shares Restricted Stock Units subject to
the following terms and restrictions.
3. Vesting of Restricted Stock Units. The Restricted Stock Units shall vest
according to the following schedule (each date vesting occurs shall be
referenced herein as a “Vesting Date”):

              Cumulative percentage of units On or after each of the following
dates:   vested:
1st Vesting Date
    25 %
2nd Vesting Date
    50 %
3rd Vesting Date
    75 %
4th Vesting Date
    100 %

Notwithstanding the above, occurrence of any of the following events shall cause
the immediate vesting of Restricted Stock Units:

  (i)   the death of the Awardee     (ii)   the retirement of the Awardee on or
after the Awardee’s normal retirement date; and     (iii)   the disability of
the Awardee.

For purposes of this Agreement, a “disability” shall exist when the Awardee is
unable to engage in any substantial, gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, as determined by the Committee in its sole discretion.

 



--------------------------------------------------------------------------------



 



Restricted Stock Unit Awards shall be entirely forfeited by the Awardee in the
event that prior to vesting the Awardee breaches any terms or conditions of the
Plan, the Awardee resigns from or is terminated by the Company, or any
condition(s) imposed upon the vesting are not met.
4. Restricted Stock Units are Non-Transferable. The Restricted Stock Units
awarded hereby may not be sold, assigned, transferred, pledged or otherwise
disposed of, either voluntarily or involuntarily, prior to payment.
5. Payment upon Vesting of Restricted Stock Units. Subject to the terms and
conditions of the Plan, the Company shall, as soon as practicable following each
Vesting Date, either:
     (a) deliver to you a number of Shares equal to the aggregate number of
Restricted Stock Units which became vested on the Vesting Date;
     (b) make a cash payment to you equal to the Fair Market Value of a Share on
the Vesting Date multiplied by the number of Restricted Stock Units which became
vested on the Vesting Date; or
     (c) use any combination of (a) or (b), in the sole discretion of the
Company.
Upon payment by the Company, the respective Restricted Stock Units shall
therewith be canceled.
6. No Dividend or Voting Rights. The Awardee acknowledges that he or she shall
be entitled to no dividend or voting rights with respect to the Restricted Stock
Units.
7. Withholding Taxes; Section 83(b) Election.
     (a) No Shares or cash will be payable upon the vesting of a Restricted
Stock Unit unless and until the Awardee satisfies any federal, state or local
withholding tax obligation required by law to be withheld in respect of this
Award. The Awardee acknowledges and agrees that to satisfy any such tax
obligation the Company may deduct and retain from the cash and/or Shares payable
upon vesting of Restricted Stock Units such cash and/or such number of Shares as
is equal in value to the Company’s minimum statutory withholding obligations
with respect to the income recognized by the Awardee upon such vesting (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such income). The number of such
Shares to be deducted and retained shall be based on the closing price of the
Common Stock on the applicable Vesting Date.
     (b) The Awardee acknowledges that no election under Section 83(b) of the
Internal Revenue Code of 1986 may be filed with respect to this Award.
8. Miscellaneous.
     (a) No Representations or Warranties. Neither the Company nor the Committee
or any of their representatives or agents has made any representations or
warranties to the Awardee with respect to the income tax or other consequences
of the transactions contemplated by this Agreement, and the Awardee is in no
manner relying on the Company, the Committee or any of their representatives or
agents for an assessment of such tax or other consequences.
     (b) Employment. Nothing in this Agreement or in the Plan or in the making
of the Award shall confer on the Awardee any right to or guarantee of continued
employment with the Company or any of its Subsidiaries or in any way limit the
right of the Company or any of its Subsidiaries to terminate the employment of
the Awardee at any time.

2



--------------------------------------------------------------------------------



 



     (c) Investment. The Awardee hereby agrees and represents that any Shares
payable upon Vesting of the Restricted Stock Units shall be held for the
Awardee’s own account for investment purposes only and not with a view of resale
or distribution unless the Shares are registered under the Securities Act of
1933, as amended.
     (d) Necessary Acts. The Awardee and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.
     (e) Binding Effect; Applicable Law. This Agreement shall bind and inure to
the benefit of the Company and its successors and assigns, and the Awardee and
any heir, legatee, or legal representative of the Awardee. This Agreement shall
be interpreted under and governed by and constructed in accordance with the laws
of the State of Louisiana.
     (f) Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
     (g) Amendment. This Agreement may be amended by written agreement of the
Awardee and the Company, without the consent of any other person.
     Executed in duplicate as of the day and year first above written.

          THE SHAW GROUP INC.
      By:   /s/ Clifton S. Rankin         Name:   Clifton S. Rankin       
Title:   General Counsel and Corporate Secretary        AWARDEE:
            Name: Name of Award Recipient            

3